Exhibit 10. 32 Aspen Group, Inc. 224 W. 30th Street, Suite 604 New York, NY 10001 November , 2012 Dr. Michael D’Anton Insert D Address Dear Michael: This letter agreement documents our understanding regarding the $22,000 loan (the “Loan”) made by you to Aspen Group, Inc.You have agreed to accept 62,857 options exercisable at $0.35 per share as repayment for the full satisfaction of the Loan.The options will be fully-vested exercisable over a five-year period. If the foregoing is acceptable to you, please sign in the place indicated below and return an executed copy to us. Sincerely, /s/ Michael Mathews Michael Mathews Chief Executive Officer AGREED AND ACCEPTED: /s/ Dr. Michael D’ Anton Dr. Michael D’Anton
